 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   H.M.H., et al.,                                    Case No.: 19-cv-1457 AJB (AHG)
12                                     Plaintiff,
                                                        ORDER GRANTING IN PART AND
13   v.                                                 DENYING IN PART DEFENDANT
     UNITED STATES OF AMERICA, et al.,                  UNITED STATES’ MOTION TO
14
                                                        STAY ENTIRE CIVIL ACTION
15                                  Defendants.         PENDING CONCLUSION OF
                                                        CRIMINAL PROCEEDINGS
16
17
                                                        (Doc. No. 11)
18
19         Presently before the Court is Defendant United States’ motion to stay entire civil
20   action pending conclusion of criminal proceedings. (Doc. No. 11.) As explained below, the
21   Court GRANTS IN PART AND DENIES IN PART Defendant’s motion to stay.
22                                      BACKGROUND
23         This action arises out of an accident involving an employee of the United States
24   Postal Service and Sergio Mora Hernandez (“Decedent”). (Doc. No. 1 ¶ 1.) As alleged in
25   the complaint, Ericka Marie Dotson “drove her vehicle into Decedent’s lane of travel and
26   directly into the path of Decedent’s plainly visible oncoming vehicle.” (Id. ¶ 2.) On May
27   20, 2019, Dotson was charged with one count of vehicular manslaughter. (Id. ¶ 3.) The
28
                                                    1

                                                                             19-cv-1457 AJB (AHG)
 1   criminal action is currently pending in the Superior Court in the matter captioned The
 2   People of the State of California v. Ericka Marie Dotson, Case No. CN400344. (Doc. No.
 3   11 at 3.) The matter is set for trial on January 13, 2020. (Doc. No. 19 at 4.) On October 4,
 4   2019, Defendant filed the present motion to stay the entire civil action pending conclusion
 5   of criminal proceedings. (Doc. No. 11.) This Order follows.
 6                                     LEGAL STANDARD
 7         The Constitution does not require a stay of civil proceedings until the conclusion of
 8   criminal proceedings. Keating v. Office of Thrift Supervision, 45 F.3d 322, 324 (9th Cir.
 9   1995) (citing Federal Sav. & Loan Ins. Corp. v. Molinaro, 889 F.2d 889, 902 (9th Cir.
10   1989)). A court must consider the specific circumstances and competing interest in the case
11   in determining whether to stay a civil case pending the outcome of the parallel criminal
12   proceedings. Molinaro, 889 F.2d at 902. Courts must consider “the extent to which the
13   defendant’s fifth amendment rights are implicated” and should also consider the following
14   factors:
15                (1) the interest of the plaintiffs in proceeding expeditiously with
                  [the] litigation or any particular aspect of it, and the potential
16
                  prejudice to plaintiffs of a delay; (2) the burden which any
17                particular aspect of the proceedings may impose on defendants;
                  (3) the convenience of the court in the management of its cases,
18
                  and the efficient use of judicial resources; (4) the interests of
19                persons not parties to the civil litigation; and (5) the interest of
                  the public in the pending civil and criminal litigation.
20
21   Keating, 45 F.3d at 324–25 (citing Molinaro, 889 F.2d at 902–03). “A defendant has no
22   absolute right not to be forced to choose between testifying in a civil matter and asserting
23   his Fifth Amendment privilege.” Keating, 45 F.3d at 326.
24                                         DISCUSSION
25         Defendant’s motion is based on the following four grounds: (1) Plaintiffs’ interest
26   in moving forward with their case will not be prejudiced by the stay; (2) Defendant’s
27   interest in staying this case is substantial because discovery in this matter may provide the
28   prosecution in the pending criminal litigation with information it would otherwise not be
                                                   2

                                                                                 19-cv-1457 AJB (AHG)
 1   entitled to; (3) a stay would conserve judicial resources; and (4) a stay would protect the
 2   integrity of the criminal justice system. (See generally Doc. No. 11.)
 3         First, the issue of the extent to which Dotson’s Fifth Amendment rights are
 4   substantially implicated must be decided by the Court. Here, Defendant argues that
 5   Dotson’s Fifth Amendment rights are substantially implicated because she would be
 6   subject to, among other things, written discovery and deposition. (Doc. No. 11 at 5.)
 7   Plaintiffs assert that Dotson’s admissions to her supervisors and the CHP at the scene of
 8   the accident reveal the truth. (Doc. No. 18 at 9.) Accordingly, Plaintiffs argue that there
 9   can be no further incrimination because there is no basis for the assertion of the privilege.
10   See Mitchell v. U.S., 526 U.S. 314, 326 (1998). Further, Plaintiffs assert that even if Dotson
11   is required to provide testimony it does not substantially implicate her Fifth Amendment
12   privilege. (Doc. No. 18 at 10.) Plaintiffs state that they do not currently seek testimony or
13   other discovery from Dotson at this time. (Id.) However, Dotson’s former attorney declared
14   that she will be advised to assert her Fifth Amendment rights to avoid prejudicing herself
15   in her pending criminal case. (Doc. No. 19 at 4.) Given the fact that the criminal trial is still
16   pending and Dotson would be subject to discovery, the Court finds that Dotson’s Fifth
17   Amendment right is in fact substantially implicated.
18         The Court now considers the first of the Molinaro factors. Defendant asserts that
19   Plaintiffs will not be prejudiced by a short stay and that the evidence is preserved. Plaintiffs
20   argue that the stay will be prejudicial since Dotson has successfully continued her trial date
21   and there is no guarantee that her current trial date will not be continued in the future.
22   Further, Plaintiffs assert that Dotson may delay the final disposition of her case for years
23   to come with an appeal. However, this is all simply speculative. Currently, Dotson’s
24   criminal trial is set for January 13, 2020. This is less than a month away from the date of
25   this Order. Accordingly, any prejudice Plaintiffs would suffer for a short time is minimal.
26         The second Molinaro factor is the burden of the proceedings that may be imposed
27   on defendants. See Molinaro, 889 F.2d at 903. Here, Defendant argues that its interest in
28   obtaining a stay is significant because discovery may convey Dotson’s strategy for
                                                     3

                                                                                   19-cv-1457 AJB (AHG)
 1   defending her criminal proceeding and would provide information to the prosecution it
 2   would otherwise not be entitled to. Furthermore, Defendant argues that a stay would protect
 3   the integrity of the criminal process and ensure Dotson’s Fifth Amendment rights were not
 4   burdened. Plaintiffs argue it is merely a possibility that Dotson will assert her Fifth
 5   Amendment rights. However, Dotson’s former counsel specifically declared that she would
 6   be instructed to assert her Fifth Amendment right. (Doc. No. 11 at 4.) This would prevent
 7   Defendant from having its own account of the accident, and thus, prevent Defendants from
 8   being able to properly argue its defense. The Court finds that Defendant would suffer
 9   prejudice if a stay was not obtained.
10          The third Molinaro factor is the convenience of the Court in management of its cases
11   and the efficient use of judicial resources. See Molinaro, 889 F.2d at 903. Here, a stay
12   would allow for the conservation of judicial resources since the completion of the criminal
13   case may reduce discovery in the civil case.
14          The fourth Molinaro factor is the interests of persons not parties to the civil litigation.
15   See Molinaro, 889 F.2d at 903. The Court is unaware of the interests of persons not parties
16   to this instant litigation.
17          Finally, the fifth Molinaro factor is the interest of the public in the pending civil and
18   criminal litigation. See Molinaro, 889 F.2d at 903. Here, Plaintiffs do not argue that this
19   factor weighs against a stay. The public has an interest “in a well-functioning criminal
20   justice system.” See Halliday v. Spjute, No. 07-CV-00620 AWI GSA, 2008 WL 5068588,
21   at *4 (E.D. Cal. Nov. 25, 2008). Accordingly, the Court finds that this factor also weighs
22   in favor of a stay.
23          Plaintiffs argue that the goal of preservation of evidence is undermined by a stay.
24   (Doc. No. 18 at 16.) Plaintiffs explain that evidence has already been lost in the case since
25   the USPS truck was unfortunately repaired prior to Plaintiffs being able inspect the vehicle.
26   However, while the Court understands the gravity of the issue of evidence preservation,
27   there is no evidence that a short stay would impact the preservation of evidence. The car
28   was unfortunately repaired prior to the stay being sought. Furthermore, there is video of
                                                     4

                                                                                    19-cv-1457 AJB (AHG)
 1   the accident. Plaintiffs have access to the motorcycle, photographs from the scene of the
 2   accident, police reports from the California Highway Patrol, and an autopsy report from
 3   the County of San Diego Medical Examiner’s Office.
 4         The Court believes some of Plaintiffs’ arguments against a stay will be mitigated as
 5   the Court finds that a complete stay of the case is unnecessary. The Court finds that the
 6   best option is to allow for a stay with an exception that damages discovery will be allowed.
 7   Further, the Court will only allow this partial stay until the resolution of the criminal trial,
 8   not including any appeal that may be sought, set for January 13, 2020. If the trial is
 9   continued for a period longer than sixty (60) days, Plaintiffs may apply to lift the stay.
10                                         CONCLUSION
11         Based on the foregoing, the Court GRANTS IN PART AND DENIES IN PART
12   Defendant’s motion to stay entire civil action pending conclusion of criminal proceedings.
13
14   IT IS SO ORDERED.
15
16   Dated: December 23, 2019
17
18
19
20
21
22
23
24
25
26
27
28
                                                    5

                                                                                  19-cv-1457 AJB (AHG)
